Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment on claims 1, 4, 9-10, 12-15, 18 and 19 filed 01/25/2021 is acknowledged.
3.	Claims 1-21 are pending.
4.	Claims 2-3, 5-8, 11, 16-17 and 20-21, are cancelled.
5.	Accordingly, claims 1, 4, 9-10, 12-15 and 18-19 have been examined.

Examiner’s Response to Amendment
35 U.S.C. § 101	
6. 	Applicant’s remarks and amendments to the claims did not resolve all the issues of 35 U.S.C. § 101 rejections, as the claims as amended did not overcome the 101 rejection and the claim(s) are still directed to an abstract idea without significant more. The claims are still grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims still involve, a payment transaction, receiving a customer payment authorization, providing a payment authorization response, thereby communicating the result to the client device to display associated Barcode as a 
Additionally, the Applicant has amended the claim to recite:
	upon receiving the payment authorization, communicating with a payment server to determine that adequate funds associated with the payment instrument are available; 
generating a unique identifier associated with the payment, including the payment instrument of the customer and the payment amount for the payment received from the client device;
	determine the merchant account from the merchant identifier received with the payment request from the merchant device;
	However, the receiving the payment authorization, generating a unique identifier associated with the payment and determining of the merchant account from the merchant identifier received with the payment request from the merchant device does not change the fact that the claim is still directed to an abstract idea. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
7.	The claim(s) still does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computer device, to perform the steps amounts to no more than using a computer or 
8.	Dependent claims 4, 9-10, 12-15, 18 and 22-24 further describe the abstract idea of performs the steps or functions of a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

35 U.S.C. § 112	
9. The Applicant amendment to the claims as filed on 01/25/2021 have resulted into
news grounds of rejections as disclosed below.

35 U.S.C. § 103
10.	Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1, 4, 9-10, 12-15, 18 and 19, 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1, 4, 9-10, 12-15, 18 and 24 are directed to a system, claims 19, 22-23 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
13.	The claim(s) are directed to a payment transaction, which is an abstract idea. Specifically, the claims recite the steps of “receiving... a payment authorization...”; upon receiving a payment authorization...”; “generating a unique identifier “providing... a payment authorization response...”; “receiving... a payment request...”; “determining a merchant account...”; “communicating with the payment server...”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a payment transaction, receiving a customer payment authorization, providing a payment authorization response, thereby communicating  the result to the client device to display associated Barcode as a payment instrument, generate a payment request, performing a payment. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent 
15.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “client device, merchant device, one or more electronic processing devices”, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a payment transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
16.	Dependent claims 4, 9-10, 12-15, 18 and 22-24, further describe the abstract idea of performs the steps or functions of a payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  


Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1, 4, 9-10, 12-15, 18 and 19, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
19.	Claims 1 and 19, recites “communicate with the payment server on behalf of
the merchant to request payment...”
	The Specification does not provide the algorithm or steps/procedure for

art would understand how the inventor intended them to be performed. See MPEP §
2161.01 I, 2163.02 and 2181, IV. 
20.	Dependent claims 4, 9-10, 12-15, 18, 24 and 22-23 are also rejected as they depend from claims 1 and 19, respectively.  

 Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
22.	Claims 1, 4, 9, 12, 19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pharris, (US 2009/0254440 A1) in view of Grassadonia et al., (US 20180189778 A1).

Claims 1 and 19, Pharris, recites a system and method for facilitating a payment from a customer to a merchant, the system and method including one or more electronic processing devices configured to:
a) receiving, from a client device of the customer, a payment authorization (Fig. 6 step 610, “request for payment code”, ¶¶ [0040], [0057]), including: 
i) an indication of a payment instrument (Fig. 6 step 610-615, ¶¶ [0040], [0070]-[0071]), and
upon receiving the payment authorization, communicating with a payment server to determine that adequate funds associated with the payment instrument are available (¶¶ [0030]).
generating a unique identifier associated with the payment, including the payment instrument of the customer and the payment amount for the payment received from the client device (¶¶ [0031]).
b) providing, to the client device, a payment authorization response, the payment authorization response comprising information including the unique identifier (Fig. 6 step 620, ¶¶ [0031]-[0032], [0072]). 
communicating with the payment server on behalf of the merchant to request payment from the payment instrument of the customer associated with the unique identifier received with the payment request from the merchant device to the merchant account determined from the merchant identifier received with the payment request from the merchant device (Fig. 6 step 630-650, ¶¶ [0074]-[0076]).
Pharris did not explicitly disclose: “a) receiving, from a client device...”
ii) a payment amount for the payment 

determining a merchant account from the merchant identifier received with the payment request from the merchant device; and
However, Grassadonia, discloses a system and method including one or more electronic processing devices configured to: “a) receiving, from a client device...”
ii) a payment amount for the payment (¶¶ [0050]).
c) receiving, from a merchant device, a payment request, wherein the payment request comprises the merchant identifier and the unique identifier previously provided to the client device (¶¶ [0050]).
determining a merchant account from the merchant identifier received with the payment request from the merchant device (¶¶ [0050], [0053]-[0055]). and
 Therefore, it would have been obvious for a person of ordinary skill in the art to enhance the payment request information of Pharris in view of Grassadonia, in order to have a payment request generated with its associated identifiers.

24. 	With respect to claims 4, Pharris in view of Grassadonia, disclose all the limitations as described in claim 1 above. Additionally, Pharris discloses further comprising instructions that direct the system to:	
generating a barcode that encodes the unique identifier, wherein the payment authorization response comprising the information including the unique identifier 

25. 	With respect to claim 9, Pharris in view of Grassadonia, disclose all the limitations as described in claim 1 above. Additionally, Pharris, discloses, further comprising instructions that direct the system to:	
 	determine the payment amount based on the unique identifier received with the payment request from the merchant device (¶¶ [0074]-[0075]), and 
 provide the payment amount to the merchant device. (¶¶ [0074]-[0075]).

26. 	With respect to claims 12 and 24, Pharris in view of Grassadonia, disclose all the limitations as described above, in claim 10. Additionally, Pharris discloses:
wherein the barcode is at least one of 
a) a one-dimensional barcode; b) a two-dimensional barcode; c) a matrix barcode; and d) a QR code (¶¶ [0058], [0072]-[0074]).

27.	Claims 10, 22 and 23, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pharris, (US 20090254440 A1) in view of Grassadonia et al., (US 20180/189778 A1) and further in view Chen, (US 20160203468 A1).

28. 	With respect to claims 10, 22 and 23, Parris, Grassadonia in view of Chen disclose all the limitations as described in claim 1 above. Additionally, Chen discloses:
.

29.	Claims 13-15 and 18, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pharris, (US 2009/0254440 A1) in view of Grassadonia et al., (US 2018/0189778 A1) and further in view of Laracey, (US 2011/0251892 A1).

30. 	With respect to claim 13, Pharris in view of Grassadonia, disclose all the limitations as described above, but the not disclose explicitly a system and method being further configured to, upon receipt of the payment request:
	 store details of a customer account of the customer; and
 	upon receipt of the payment authorization from the client device, determine the customer account based on the indication of the payment instrument included in the payment authorization;
wherein the instructions to communicate with the payment server to determine that adequate funds associated with the payment instrument are available direct the system to communicate with the payment server to debit the customer account by the payment amount in accordance with the payment authorization. 
However, Laracey discloses, upon receipt of the payment authorization from the client device:
store details of a customer account of the customer (¶¶ [0040]); and

wherein the instructions to communicate with the payment server to determine that adequate funds associated with the payment instrument are available direct the system to communicate with the payment server to debit the customer account by the payment amount in accordance with the payment authorization (¶¶ [0040]).
Therefore, it would have been obvious for a person of ordinary skill in the art to enhance the payment information of Pharris and Grassadonia in view of Laracey, in order to have a payment transaction completed and funded based on the associated identifiers in the payment request.

31. 	With respect to claim 14, Pharris, Grassadonia in view of Laracey, disclose all the limitations as described in claim 13 above. Additionally, Laracey discloses, 
wherein the instructions to communicate with the payment server on behalf of the merchant to request payment from the payment instrument of the customer associated with the unique identifier received with the payment request from the merchant device to the merchant account determined from the merchant identifier received with the payment request from the merchant device direct the system to communicate with the payment server to credit the merchant account in accordance with the payment request. (¶¶ [0040]).

claim 15, Pharris, Grassadonia in view of Laracey, disclose all the limitations as described in claim 13 above. Additionally, Laracey discloses: further comprising instructions that direct the system to, “in an event that the payment request is not received from the merchant device within a predetermined time period after receipt of the payment authorization...” (¶¶ [0107]). For the purpose of examination, The specification does not support the limitation “...communicate with the payment server to reverse the debited payment amount on the customer account.” According to the specification PGPub (¶¶ [0092]) this only happens “If the payment amount is found to be incorrect at step 621, then the merchant or the customer can select a revert payment option on their respective device at step 622, which in turn will cause the payment instrument transaction performed at step 612 to be reversed. In some examples, only the customer may have the option to revert the payment, in which case the merchant may suggest to the customer to revert the payment. The revert option may be provided in a similar manner to the VOID option in conventional POS transactions, such that the transaction may be reversed instantaneously.” This does not occur because “If the payment request is not received from the merchant device within a predetermined time period.”

33. 	With respect to claim 18, Pharris, Grassadonia in view of Laracey, discloses all the limitations as described in claim 13 above. Additionally, Laracey discloses, further comprising instructions that direct the system to, in response to a successful payment, provide a successful payment notification to at least one of:	
a) the client device; 	and 
.

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

35. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685